Title: To George Washington from William Fitzhugh, 2 May 1785
From: Fitzhugh, William
To: Washington, George



Dear General
Maryland. Millmont May 2 1785

My delay to Address you on the the subject of Mr Bolton, & his to wait on you before the 25 ulto as you desir’d—Have proceeded from his being absent on an Excursion to Baltimore when I return’d from Virga—I have seen Him to day, and He promises to wait on you about the 20th of this Month the time I supposed you wou’d be return’d from Richmond—He will then carry a List of Materials which I have Imported from England, for a Larger Building than I now intend to Execute—such as Crown Glass 10 Inches by 12—white lead—Oil—paint, Nails, Sprigs Brads Hinges Gross window Lead—Line and pullies with Brass Boxes—Particularly Large Brass Spring Hinges which may suit your doors & I shall not want—such of these Articles as are wanting You may have at cost & charges.
Bolton I believe is one of the first trademen in America  & particularly calculated for the work you want Executed—He has since my return from Virga lost His wife, so that he has now no Family Except a Negro Lad an apprentice.
Mrs Fitzhugh Joins in respectful Complts to you your Lady & Family. I have the Honor to be with Perfect Esteem & respect Dear General Your affect. & oblig’d Hle Sevt

Willm Fitzhugh

